Citation Nr: 1746048	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for status post right shoulder labral repair. 

2.  Entitlement to an initial compensable disability evaluation for left knee disability for the period prior to September 20, 2016.

3.  Entitlement to an initial disability evaluation in excess of 20 percent for left knee disability for the period from September 20, 2016. 

4.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1994 to March 2004 in the U.S. Marine Corps, and was honorably discharged.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2011 and January 2013 rating decisions by the Seattle, Washington (RO/AOJ).  

The January 2013 rating decision assigned a noncompensable rating for left knee intrapatellar tendinitis, effective from May 2011.  The Veteran initiated his appeal by filing a notice of disagreement.  A statement of the case (SOC) on that issue was provided to the Veteran in March 2014.  A VA Form 9, substantive appeal, was not received from the Veteran until September 2014, which the RO found to be untimely.  However, a review of the record shows that the Veteran's representative filed a statement in May 2014 addressing the issue of an increased rating for the left knee, which could certainly be interpreted as an expression of the Veteran to continue his appeal.  The May 2014 statement (appeal) was received within 60-days of the SOC and is thereby timely.  The RO even certified the issue as being on appeal. 

The Veteran testified at a hearing before the Board in September 2016. A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating Claim - Right Shoulder

With regard to the claim for an evaluation in excess of 10 percent for a service-connected right shoulder disability, the Veteran has asserted that his symptoms have worsened since the last VA examination in July 2011.  Reference is made to a November 2014 orthopedic evaluation where in the Veteran reported that over the past four to five years, he has had progressively worsening symptoms.  His wife similarly stated in September 2016 that the Veteran was experiencing increased limitations due to his shoulder disability.  

Were the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, the VA must provide a new examination. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Olson v. Principi, 3 Vet. App. 480, 482 (1992). As it has been more than six years since the Veteran has been provided with a VA examination concerning his shoulder condition, and as he has asserted a worsening of his condition, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected right shoulder disability. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

 
Increased Rating Claim - Left Knee

The Veteran claims entitlement to an evaluation in excess of 20 percent for his service-connected left knee disability. 

The Veteran was service-connected in a January 2013 Rating Decision for left knee infrapatellar tendinitis, and was assigned a noncompensable evaluation effective May 2011. In December 2016, the RO service-connected the Veteran for left knee instability, assigning a 10 percent evaluation under Diagnostic Code 5257 effective September 2016, and assigned a 10 percent evaluation under Diagnostic Code 5260 for his service-connected infrapatellar tendinitis, effective September 2016, resulting in a combined left knee evaluation of 20 percent effective September 2016.   Then, in February 2017, the RO issued a decision wherein it "severed" the assignment of 10 percent ratings for instability and tenditinitis and instead assigned a 20 percent rating for limitation of extension (Diagnostic Code 5261), from September 20, 2016.   

Notwithstanding this convulated history, the Board finds the most recent VA examination from October 2016 to be inadequate.  Review of this VA examination report reflects that it does not include any testing for pain on either passive motion or active motion, and both are required. See Correia v. McDonald, 28 Vet. App. 158 (2016).  The examination also failed to specify a reason, if any, that such testing could not be performed or was otherwise inappropriate in this case. It is also observed that the examiner indicated that there was pain on weight-bearing but failed to address whether there was any functional loss or loss of range of motion due to the same.  The fact that the Veteran stated that he had instability of the knee and that no instability of the knee was found on examination should be reconciled as well.   Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his left knee disability. 

Service Connection Claim - Right Knee

The Veteran is seeking service connection for a right knee disability.
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d) (2016).

In order to prevail on the issue of service connection there must be 1. competent evidence of a current disability; 2. competent evidence of in service occurrence or aggravation of a disease or injury; and 3. competent evidence of a nexus between an in service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In October 2016, the Veteran was afforded a VA examination to assess the nature and etiology of his right knee disability.  The examiner opined that the Veteran does not have a current right knee disability.  The Veteran's claims file, VA treatment records, and private treatment records were not available for review.  Such is not necessarily a fatal flaw.  However, during the pendency of the appeal, the Veteran underwent a November 2014 MRI which showed "findings that can be associated with deep infrapatellar bursitis." In another November 2014 VA treatment note, the Veteran indicated he had been undergoing a physical therapy course over the previous 1.5 years.  Furthermore, in June 2016, a VA treatment note reflected that a right knee MRI showed a strain.  Clarfication is needed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period). 

Furthermore, prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.



Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records and request that the Veteran identify all private sources of treatment for his right shoulder, left knee and right knee symptoms that have not yet been associated with the claims file.  After obtaining all necessary authorizations, attempt to obtain these identified records and associate them with the Veteran's claims file.  If VA is unable to make contact with any identified health care provider, or if no response is received within a reasonable time, this should be documented in the claims file. 

2.  After the development requested in the first paragraph of this remand has been completed, and after undertaking any additional appropriate development, schedule the Veteran for an examination of his right shoulder, right knee and left knee in order to determine the nature and current level of severity of his right shoulder, right knee and left knee disabilities.  

The electronic claims folder and a copy of this remand must be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a) Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable) in the Veteran's right shoulder and left knee and, if possible, provide similar range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, an explanation should be provided. 

b) The examiner is also asked to consider and evaluate flare-ups in the Veteran's right shoulder and left knee disabilities, if any, and evaluate said flare-ups specifying the duration of the flare-ups and their severity, including any effect on the Veteran's range of motion.

c) The examiner must provide a discussion of the severity of the Veteran's right shoulder and left knee symptoms and how those symptoms impact the Veteran's occupational functioning. 

d) The examiner should determine whether there is instability or recurrent subluxation of the left knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation.  The examiner must address and reconcile inconsistencies between the Veteran's assertion that he has knee instability and the medical evidence of record that shows the Veteran does not have recurrent subluxation or lateral instability (see VA examination dated in November 2016).  

e) The examiner must take into consideration and address the Veteran's Service, VA and private treatment records, as well as any pertinent lay statements of record in the claims file.

a. Specifically, upon examination of the Veteran's right knee disabilities, the examiner must address the Veteran's June 2016 knee strain and November 2014 infrapatellar bursitis diagnoses.  The examiner must further address the Veteran's November 2014 right knee MRI findings and the report of knee pain in service. 

b. The examiner must then opine whether it is at least as likely as not (more than 50 percent likely) that the Veteran's current right knee disability (if any) was caused by or incurred in service or a service-connected disability.

f) A rationale for all requested opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).










3. Then, readjudicate the issue on appeal. If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

